Citation Nr: 0433343	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right lung 
disorder, to include as due to in-service exposure to 
herbicides (Agent Orange).
 
2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956, and from May 1957 to May 1974. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Columbia, 
South Carolina, which in pertinent part, denied service 
connection for a right lung disorder, to include as due to 
in-service exposure to herbicides (Agent Orange), a low back 
disorder, asthma and bilateral hearing loss.

On appeal the veteran has raised the issue of entitlement to 
service connection for diabetes mellitus.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.
 
 
FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a right lung disorder, to include as due to in-service 
exposure to herbicides (Agent Orange), a low back disorder, 
and asthma.

2.  The veteran served in Vietnam, and he is presumed to have 
been exposed to one or more herbicide agents during such 
service.

3.  A right lung disorder is not of service origin or 
otherwise attributable to any incident therein.

4.  A low back disorder is not of service origin or otherwise 
attributable to any incident therein.

5.  Asthma is not of service origin or otherwise attributable 
to any incident therein.


CONCLUSION OF LAW

Neither asthma, nor a right lung disorder, nor a low back 
disorder was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) is applicable in this case.  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where notice was not mandated 
by law at the time of the initial AOJ decision, the AOJ did 
not err in not providing 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 compliant notice, because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
December 2002 Statement of the Case and January 2003 
Supplemental Statement of the Case, and August 2001 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate each of his claims.  In particular, the August 
2001 evidence development letter advised the veteran of the 
type of evidence necessary to substantiate his claim.  
Therein, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence he 
should provide and what evidence should be provided by VA.  

The Board further finds that the duty to assist has been 
fulfilled.  The veteran's service medical records have been 
secured, and he was afforded appropriate examinations.  No 
identified pertinent medical records remain outstanding.  As 
such, no further development is in order under 38 U.S.C.A. 
§ 5103A.

Factual Background

Available service medical records show that at a May 1957 
enlistment examination the veteran's spine and lungs were 
listed as normal.  

A December 1962 progress note shows the veteran presented 
with complaints of back pain.  The provisional diagnosis was 
low back pain.  He was prescribed physical therapy.  By mid 
December 1962, the veteran reported that his symptoms had 
improved satisfactorily.

In May 1969, the veteran presented with complaints of low 
back pain.  He reported that he injured his back while 
stooping over.  A prior history dating from 1963 was noted.  
He underwent six physical therapy treatments and eventually 
reported that the pain had subsided and was subsequently 
discharged from physical therapy.

Clinical evaluation of the veteran's spine and lungs at the 
time of his September 1973 retirement examination revealed 
normal findings.  The examiner noted a prior history of back 
pain, but found no sequelae.  

In September 2001, records were submitted to the RO from 
Moncrief Army Hospital dated between June 1975 and January 
1999.  These records reflect treatment for a variety of 
disorders.  September 1984 and January 1985 treatment notes 
reflect a normal pulmonary spirometry arterial blood gas 
(ABG).  A February 1989 X-ray study of the veteran's chest 
revealed that his lungs were clear.  Progress notes dated in 
March 1995, July 1996 and January 1997 show a diagnosis of 
degenerative back disorder.  An October 1997 progress note 
revealed a diagnosis of allergies. 

In February 2001, the veteran presented for a private 
evaluation.  He gave a history of prior back pain while in 
the service, and noted that he also injured his back post-
service in 1987 while at his job when he stepped off a 
running board of a truck.  He complained of pain in the low 
back area and rated the pain as a three out of ten.  The 
pertinent diagnosis was back pain.

An August 2001 private computerized tomography (CT) scan of 
the veteran's chest found a small 4-millimeter nodule in the 
right lung base anteriorly.  A subsequent pulmonary function 
test (PFT) in September 2001 revealed a normal pulmonary 
function.  

In January 2002, the RO received numerous private medical 
records dated May 1999 to November 2001, which revealed 
treatment of the veteran for a variety of disorders.  Of 
particular note is a November 2001 treatment report in which 
the veteran presented for a follow-up examination regarding a 
cough and lung nodule.  The pertinent diagnostic assessment 
was asthma.



Analysis

Right Lung Disorder, to Include as Due to Exposure to 
Herbicides (Agent Orange) in Service
 
The veteran contends that he incurred a right lung disorder 
while in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A veteran who, during active military or air service, served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2003).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Id. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied.  These presumptive 
diseases do not include lung nodules unless those nodules are 
associated with  Hodgkin's disease, or respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea.  38 C.F.R. 
§ 3.309(e).

In 68 Fed.Reg. 27630 (2003), the Secretary of VA determined 
that a presumption of service connection due to exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  The Secretary evaluated 
numerous studies and other scientific evidence and concluded 
that there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for diagnosis or 
treatment of a right lung disorder.  The first post-service 
medical record reflecting any type of disorder of the right 
lung is dated in August 2001 and it revealed a small 4-
millimeter nodule in the right lung base anteriorly.  
Subsequent PFTs revealed normal pulmonary function.
 
Upon review, the Board observes the evidence of record 
indicates that the veteran has been diagnosed with a lung 
nodule.  This is not a listed condition for which service 
connection based on herbicide exposure may be presumed.  
Moreover, the first objective medical evidence of a diagnosis 
of this disorder was in 2001, about 27 years after any 
exposure to herbicide agents.  Furthermore, neither the 
veteran nor a medical professional has provided competent 
medical evidence linking this nodule to active service 
including exposure to herbicides in service.
 
Accordingly, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that a right 
lung nodule is linked to service.  The veteran has asserted 
that he incurred a right lung disorder, to include as due to 
herbicide exposure, as a result of his service.  As a layman, 
however, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).



Low Back Disorder 

The veteran contends that he incurred a low back disorder in 
service.  Service medical records dated in December 1962 
revealed several complaints of low back pain.  Subsequent 
service medical records dated in May 1969 show that the 
veteran presented with low back pain and after attending six 
physical therapy sessions he noted improvement and was 
discharged from physical therapy.  At his September 1973 
retirement examination the examiner noted one incident of low 
back pain, which was diagnosed as acute muscle spasm in 1970.  
At retirement from active duty no complaints or diagnosis of 
low back pain were noted.

There is no clinical evidence of compensably disabling spinal 
arthritis within the first post-service year.  Post-service 
medical records are negative for a low back disorder until 
March 1995, about 21 years after service and at which time 
the veteran was diagnosed with a degenerative back disorder. 

Accordingly, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his low 
back disorder is linked to service.  The veteran has asserted 
that he incurred a low back disorder as a result of his 
service, but again, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu.

Asthma

The veteran contends that he incurred asthma in service.  
Notably, service medical records are negative for a diagnosis 
or treatment of asthma, and post-service records are negative 
for asthma until a November 2001 private treatment report 
which notes a diagnosis of asthma, approximately 27 years 
after discharge from service. 

The veteran has not submitted evidence to demonstrate 
continuity of symptomatology since service, and has not 
submitted medical evidence demonstrating that his asthma is 
linked to service.  While the veteran has asserted that he 
incurred asthma as a result of his service, as a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu.  Accordingly, as the preponderance of 
the evidence is against the appellant's claim, service 
connection is denied.

With respect to each of the foregoing decisions, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against each of the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disorder, 
asthma, and a right lung disorder, to include as due to in-
service exposure to herbicides (Agent Orange), is denied.


REMAND

The veteran contends that he has a bilateral sensorineural 
hearing loss due to service.  His service medical records are 
significant in this regard for a September 1973 finding of 
very mild bilateral sensorineural hearing loss.  The examiner 
at the time judged that the loss was probably noise induced.  
Postservice records include a November 2002 private statement 
that the veteran had sensorineural hearing loss, which fit 
his history of 22 years in the military service, and was 
noise induced.  

Unfortunately, the veteran has yet to be given a VA 
examination to determine the etiology of any hearing loss, to 
include whether any loss is related to service.  Hence, 
further development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for a 
bilateral hearing loss since service and 
ask him to sign the appropriate releases.  
Thereafter, any such records obtained 
should be associated with the claims  
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied 
consistent with Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

3.  Thereafter, the RO should make 
arrangements for the veteran to undergo 
an audiology examination in order to 
determine the etiology of any current 
hearing loss.  The claims folder must be 
made available to the physicians for 
review.  The examiner must conduct all 
appropriate tests or studies to determine 
whether it is at least as likely as not 
that any current hearing loss is related 
to service.  If the examiner concludes 
that any current loss is not due to 
service, the examiner must discuss the 
November 2002 finding of the private 
physician, as well as the significance of 
the in-service finding of a very mild 
bilateral sensorineural hearing loss.  A 
complete rationale must be offered for 
any opinion provided 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should prepare 
a new rating decision and readjudicate 
the claim.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the 


right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). a  



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



